DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  the text “to leave a portion of the hardmask layer between the spacers and a nanowire channel top surface farthest from the microelectronic substrate” is suggested to be amended to “to leave a portion of the hardmask layer within the spacers and on top of a nanowire channel top surface farthest from the microelectronic substrate” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7-10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basker (US 2014/0087523) in view of Bedell (US 2010/0207208).
Regarding claim 1, Basker discloses, in FIGS. 1-4 and in related text, a method of forming a microelectronic structure, comprising: 
forming a plurality of channel material layers (106) over a microelectronic substrate (102), 
forming a hardmask layer (108) on a top surface of a first channel material layer of the plurality of channel material layers, wherein the first channel material layer is the farthest of the plurality of channel material layers from the microelectronic substrate (see Basker, FIGS. 1-4, [0033]-[0034]); 
forming spacers (504) on at least a part of the hardmask layer (see Basker, FIGS. 5-6, [0035]); 
forming a nanowire channel (1502) from the plurality of channel material layers (see Basker, FIGS. 15-16, [0040]); 
forming a source structure and a drain structure (702, 704) over the microelectronic substrate on opposing ends of the plurality of channel material layers (see Basker, FIGS. 7-8, [0036]), 
forming a gate dielectric material (1902) to surround the nanowire channel between the spacers, and 
forming a gate electrode material (1904) on the gate dielectric material (see Basker, FIGS. 19-20, [0042]), 
wherein, the hardmask layer (108) comprises an oxide material (see Basker, [0033]).
Basker does not explicitly disclose wherein, the hardmask layer comprises at least one material selected from a group consisting of silicon, porous silicon, amorphous silicon, silicon nitride, silicon oxynitride, silicon oxide, silicon dioxide, silicon carbonitride, silicon carbide, aluminum oxide, hafnium oxide, zirconium oxide, tantalum silicate, lanthanum oxide, and polymer materials.
Bedell teaches wherein, the hardmask layer comprises at least one material selected from a group consisting of silicon, porous silicon, amorphous silicon, silicon nitride, silicon oxynitride, silicon oxide, silicon dioxide, silicon carbonitride, silicon carbide, aluminum oxide, hafnium oxide, zirconium oxide, tantalum silicate, lanthanum oxide, and polymer materials (see Bedell, [0038]).
Basker and Bedell are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Bedell because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include wherein, the hardmask layer comprises at least one material selected from a group consisting of silicon, porous silicon, amorphous silicon, silicon nitride, silicon oxynitride, silicon oxide, silicon dioxide, silicon carbonitride, silicon carbide, aluminum oxide, hafnium oxide, zirconium oxide, tantalum silicate, lanthanum oxide, and polymer materials, as taught by Bedell, because it is simple substitution of one known element for another to obtain predictable results (used as hardmask in patterning channel material). See MPEP § 2143. 
Regarding claim 3, Basker in view of Bedell teaches the method of claim 1.
Basker discloses wherein the nanowire channel (1902, patterned from channel material layers 106) comprises silicon (see Basker, [0033], [0042]).
Regarding claim 7, Basker in view of Bedell teaches the method of claim 1.
Basker discloses forming a sacrificial material layer (104) between two of the plurality of channel material layers (106) (see Basker, FIGS. 1-2, [0033]); and selectively removing the sacrificial material layer between the two channel material layers to form the nanowire channel (1902) (see Basker, FIGS. 13-16, [0039]-[0040]).
Regarding claim 8, Basker in view of Bedell teaches the method of claim 7.
Basker discloses removing the hardmask layer (108) from between the spacers (504) to leave a portion of the hardmask layer between the spacers and a nanowire channel top surface (106) farthest from the microelectronic substrate (see Basker, FIGS. 5-6 and 13-14, [0035], [0039]: spacers 504 are formed on top of hardmask layer 108, while hardmask layer 108 is removed between spacers 504 by isotropic etching process, that is, hardmask layer 108 within spacers 504 are sheltered from isotropic etching process and remains. Note in FIG. 13, portion of layer 102 besides cavity 1302 and sheltered by spacers 504 also remains after the isotropic etching process).
Basker does not explicitly disclose removing the hardmask layer from between the spacers after selectively removing the sacrificial material layer between the channel material layers. However, the limitation differs from Basker by mere changes in the sequence of performing process steps and would have been found obvious. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See also, MPEP § 2144.04.
Regarding claim 9, Basker in view of Bedell teaches the method of claim 8.
Basker discloses forming a sacrificial gate electrode material (502) between the spacers (504) (see Basker, FIGS. 5-6, [0035]).
Regarding claim 10, Basker in view of Bedell teaches the method of claim 9.
Basker discloses forming an interlayer dielectric layer (902) over the source structure and the drain structure (702, 704) (see Basker, FIGS. 9-10, [0037]); and removing the sacrificial gate electrode material (502) from between the spacers (504) (see Basker, FIGS. 9-12, [0028]) prior to selectively removing the sacrificial material layer (104) between the channel material layers (106) to form the nanowire channel (1502) (see Basker, FIGS. 13-16, [0040]).
Regarding claim 12, Basker in view of Bedell teaches the method of claim 10.
Basker discloses wherein the nanowire channel (1902, patterned from channel material layers 106) comprises silicon (see Basker, [0033], [0042]).
Claims 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basker in view of Bedell, and further in view of Singh (US 2011/0012090).
Regarding claim 2, Basker in view of Bedell teaches the method of claim 1.
Basker discloses wherein the nanowire channel  (1902, patterned from channel material layers 106) comprises silicon (see Basker, [0033], [0042]).
Basker does not explicitly disclose wherein the nanowire channel comprises silicon germanium.
Singh teaches wherein the nanowire channel comprises silicon germanium (see Singh, [0044]).
Basker and Singh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Singh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include wherein the nanowire channel comprises silicon germanium, as taught by Singh, because it is simple substitution of one known element for another to obtain predictable results (as nanowires of transistors). See MPEP § 2143.
Regarding claim 4, Basker in view of Bedell teaches the method of claim 1.
Basker discloses wherein the source structure and the drain structure (702, 704) comprise doped silicon (see Basker, [0036]).
Basker does not explicitly disclose n-doped.
Singh teaches n-doped (see Singh, [0065]).
Basker and Singh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Singh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include n-doped, as taught by Singh, in order to form n-channel MOSFET (see Singh, [0065]).
Regarding claim 5, Basker in view of Bedell teaches the method of claim 1.
Basker discloses wherein the source structure and the drain structure (702, 704) comprise doped silicon (see Basker, [0036]).
Basker does not explicitly disclose p-doped.
Singh teaches p-doped (see Singh, [0065]).
Basker and Singh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Singh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include p-doped, as taught by Singh, in order to form p-channel MOSFET (see Singh, [0065]).
Regarding claim 6, Basker in view of Bedell teaches the method of claim 1.
Basker discloses wherein the source structure and the drain structure (702, 704) comprise doped silicon (see Basker, [0036]).
Basker does not explicitly disclose wherein the source structure and the drain structure comprise p-doped silicon germanium.
Singh teaches wherein the source structure and the drain structure comprise p-doped silicon germanium (see Singh, [0044], [0065]). 
Basker and Singh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Singh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include wherein the source structure and the drain structure comprise p-doped silicon germanium, as taught by Singh, in order to form p-channel MOSFET (see Singh, [0065]).
Claims 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basker in view of Bedell, and further in view of Singh (US 2011/0012090).
Regarding claim 11, Basker in view of Bedell teaches the method of claim 10.
Basker discloses wherein the nanowire channel  (1902, patterned from channel material layers 106) comprises silicon (see Basker, [0033], [0042]).
Basker does not explicitly disclose wherein the nanowire channel comprises silicon germanium.
Singh teaches wherein the nanowire channel comprises silicon germanium (see Singh, [0044]).
Basker and Singh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Singh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include wherein the nanowire channel comprises silicon germanium, as taught by Singh, because it is simple substitution of one known element for another to obtain predictable results (as nanowires of transistors). See MPEP § 2143.
Regarding claim 13, Basker in view of Bedell teaches the method of claim 10.
Basker discloses wherein the source structure and the drain structure (702, 704) comprise doped silicon (see Basker, [0036]).
Basker does not explicitly disclose n-doped.
Singh teaches n-doped (see Singh, [0065]).
Basker and Singh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Singh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include n-doped, as taught by Singh, in order to form n-channel MOSFET (see Singh, [0065]).
Regarding claim 14, Basker in view of Bedell teaches the method of claim 10.
Basker discloses wherein the source structure and the drain structure (702, 704) comprise doped silicon (see Basker, [0036]).
Basker does not explicitly disclose p-doped.
Singh teaches p-doped (see Singh, [0065]).
Basker and Singh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Singh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include p-doped, as taught by Singh, in order to form p-channel MOSFET (see Singh, [0065]).
Regarding claim 15, Basker in view of Bedell teaches the method of claim 10.
Basker discloses wherein the source structure and the drain structure (702, 704) comprise doped silicon (see Basker, [0036]).
Basker does not explicitly disclose wherein the source structure and the drain structure comprise p-doped silicon germanium.
Singh teaches wherein the source structure and the drain structure comprise p-doped silicon germanium (see Singh, [0044], [0065]). 
Basker and Singh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Singh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include wherein the source structure and the drain structure comprise p-doped silicon germanium, as taught by Singh, in order to form p-channel MOSFET (see Singh, [0065]).
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basker in view of Bedell, and further in view of Saitoh (US 2009/0242990).
Regarding claim 16, Basker in view of Bedell teaches the method of claim 1.
Basker discloses wherein the gate electrode material (1904) comprises a metal (see Basker, [0042]).
Basker does not explicitly disclose wherein the gate electrode material comprises a metal carbide.
Saitoh teaches wherein the gate electrode material comprises metal silicide, titanium nitride, tungsten or tantalum carbide (see Saitoh, [0055]). Saitoh teaches wherein the gate electrode material comprises a metal carbide.
Basker and Saitoh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Saitoh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include wherein the gate electrode material comprises a metal carbide, as taught by Saitoh, because it is simple substitution of one known element for another to obtain predictable results (used as electrode material). See MPEP § 2143.
Regarding claim 17, Basker in view of Bedell, and further in view of Saitoh teaches the method of claim 16.
Saitoh teaches wherein the metal carbide comprises a material selected from the group consisting of titanium carbide, zirconium carbide, tantalum carbide, and tungsten carbide (see discussion on claim 16 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 16.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basker in view of Bedell, and further in view of Zhou (US 2010/0127242).
Regarding claim 18, Basker in view of Bedell teaches the method of claim 1.
Basker discloses wherein the gate electrode material (1904) comprises a metal (see Basker, [0042]). 
Basker does not explicitly disclose wherein the gate electrode material comprises a metal oxide.
Zhou teaches wherein the gate electrode material comprises a metal oxide (see Zhou, [0044]).
Basker and Zhou are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Basker with the features of Zhou because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Basker to include wherein the gate electrode material comprises a metal oxide, as taught by Zhou, because it is simple substitution of one known element for another to obtain predictable results (used as electrode material). See MPEP § 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811